PROSECUTION REOPENED
In view of the Appeal Brief filed on 24 March 2021, PROSECUTION IS HEREBY REOPENED. A new rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
  	Claims 1, 7, and 11 are objected to because of the following informalities: 

 “a first compressible elastic insulator attached to the capacitive sensor on a first surface opposite the touch surface; a Z-force sensor attached to the first compressible elastic insulator on a surface opposite the first surface” in lines 11-14 of claim 1 as it unclear how the Z-force was attached to the elastic insulator when it was also opposite the elastic insulator. Similar changes are necessary for claims 7 and 11. 
b. 	“the Z-target disposed between the Z inductor coil and the XY electrode, the Z-target separated from the XY electrode and the Z inductor coil by a first elastic insulator” should be amended to “the Z-target disposed between the Z inductor coil and the XY electrode, the Z-target separated from the XY electrode and the Z inductor coil by the first compressible elastic insulator” in lines 21-23 of claim 1. Similar changes are necessary for claims 7 and 11.
c.	“the Z capacitive electrode separated from the XY electrode and the Z-target by the first elastic insulator material” should be amended to “the Z capacitive electrode separated from the XY electrode and the Z-target by the first compressible elastic insulator 
d.	 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philipp (US 2008.020824).
Regarding claim 1, Philipp disclose:
device, comprising a touch surface that is deflectable with  touch pressure applied to the touch surface having a button area defined on the touch surface; a touch sensor assembly, including: a capacitive sensor having a co-planar touch button and a differential ring and attached to the backside of the touch surface, wherein the capacitive sensor includes an XY-position sensor including an XY electrode to define an XY sensing area corresponding to the button area, the XY-position sensor adapted to sense a touch within the XY sensing area as a button touch event (see Fig. 17a, b; [0080-0081]; touch surface 81/56 that is deflectable with touch pressure applied to surface at 100, button area 81/56; touch sensor assembly PSE 60a,b, with capacitive sensing, co-planar touch button PSE 60a, differential ring PSE 60b attached to backside of 81/56; [0029, 0090]; capacitive electrode with XY position sensing on PSE 60a,b); 
a first compressible elastic insulator attached to the capacitive sensor on a surface opposite the touch surface; a Z-force sensor attached to the first compressible elastic insulator on a surface opposite the first compressible elastic insulator and including a Z-electrode, with a Z-target, to sense touch-pressure deflection of the touch surface, including to sense a touch-pressure deflection that exceeds a button-press threshold as a button-press event; the Z-electrode comprising one of a Z inductor coil and a Z capacitive electrode (see Fig. 17a,b; [0023, 0024, 0081]; compressible PSD 54; attached to capacitive 
the Z-force sensor comprising either: the Z-target disposed between the Z inductor coil and the XY electrode, the Z-target separated from the XY electrode and the Z inductor coil by a first elastic insulator, such that the touch-pressure Appl. No.: 15/461,419Page 2 of 10 Amendment 111 TI-77080deflection of the touch surface causes a corresponding movement of the Z target toward the Z inductor coil, or the Z capacitive electrode disposed between the Z-target and the XY electrode, the Z capacitive electrode separated from the XY electrode and the Z-target by the first elastic insulator material, such that the touch-pressure deflection of the touch surface causes a corresponding movement of the Z capacitive electrode toward the Z-target; a second elastic insulator separating the X-Y position sensor from the Z-force sensor. sensor electronics coupled to the XY-position sensor and the Z-force sensor to detect, as a button touch-press condition, the XY-position sensor sensing a button-touch event, substantially contemporaneous with the Z-force sensor sensing a button-press even (see Fig. 17a, b, 19; [0086]; where 60 is separated from capacitive plates of PSD54 by first elastic insulator; PSD 54 has foam insulator separating position sensor and z-force sensor; and sensor electronics 76/92 form touch/press detection). 
Regarding claim 2, the rejection of claim 1 is incorporated herein. Philipp further disclose:
the XY sensor comprises one of: a capacitive XY sensor, including an XY capacitive electrode disposed at the touch surface opposite the button area to define an XY capacitive sensing area corresponding to the button area; and a fingerprint sensor to detect a finger touch at the button area, with or without fingerprint verification (see [0029, 0090, 0020]; XY capacitive sensing area 60a,b; further where detecting of finger touch without verification)
Regarding claim 4, the rejection of claim 1 is incorporated herein. Philipp further disclose:

Regarding claim 5, the rejection of claim 4 is incorporated herein. Philipp further disclose:
the differential reference capacitive electrode is ring-shaped around a substantial portion of the circumference of the XY capacitive electrode (see Fig. 17a, b). 
Regarding claims 11-12, 14-15, claims 11-12, 14-15 are rejected under the same rationale as claims 1-2, 4, and 6, respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philipp (US 2008.0202824) in view of Oh (US 2017.0097718).
Regarding claim 6, the rejection of claim 1 is incorporated herein. Philipp is not explicit as to, but Oh disclose:
the surface is a glass display panel (see Fig. 2; [0046]; class under cover 113, over touch pad 112). 
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of applicant’s invention to combine the known techniques of Oh to that of Philipp, to predictably provide protection of the touch and display elements ([0046]). 

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philipp (US 2008.0202824) in view of Czelnik (US 2018.0348865).
Regarding claim 7, claim 7 is rejected under the same rationale as claim 1, where Philipp is not explicit as to, an inductive Z-Force sensor, including a Z inductor coil spaced from the XY capacitive electrode, a conductive target disposed intermediate the Z inductor coil and the XY capacitive electrode, and inductive sensor electronics coupled to the Z inductor coil to capture inductance measurements, and elastic insulator material disposed between the XY capacitive electrode and the conductive target, and between the conductive target and the Z inductor coil, such that the touch-pressure deflection of the touch surface causes a corresponding movement of the Z conductive target toward he Z inductor 
However, Czelnik teaches a touchscreen with pressure force detection with an inductive actuator. When the touch surface of the touchscreen was actuated, the pot magnet moved along the coil axis and accordingly causes an induction in a coil. The coil was connected to an actuator control apparatus on a printed circuit board to perform pressure measuring. The coil abutted the elastic holding frame of the housing allowed a deflection of the touchscreen relative to the housing (Czelnik Fig. 10; [0132] and [0058]).
It would have been obvious before the effective filing date of the invention to have substituted the capacitive force depression actuator of Philipp with the pressure force inductive actuator as taught by Czelnik. One of ordinary skill in the art would have been motivated to the same inductive arrangement which was used to measure pressure force was also used as an actuator by energizing the coil (Czelnik Fig. 10; [0058]).
Regarding claims 8-9, claims 8-9 are rejected under the same rationale as claims 4-5, respectively. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Philipp (US 2008.0202824) in view of Czelnik in further view of Oh.
Regarding claim 10, claim 10 is rejected under the same rationale as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621